Response to Amendment
	This communication is in response to the amendment filed on 1/31/2022.  Claims 1-19 are pending.

Specification
	The objection to the Specification is withdrawn based on the replacement Abstract that was submitted on 1/31/2022.

Claim Rejections - 35 USC § 112
	The rejections of Claims 3 and 15-19 under 35 USC 112 are withdrawn based on the amendments filed on 1/31/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment is given on page 6 of Applicant’s remarks filed on 1/13/2022 (“Independent Claims 1 and 15 are amended to require a “rigid” surface of an aircraft part”).
15. (Currently Amended) A method comprising: 
selecting a surface roughness type to be simulated, 

obtaining a pattern based on the parameters, wherein the pattern is a projectable lattice comprising a plurality of longitudinal projections and transverse projections perpendicular to the longitudinal projections, and a spacing between adjacent ones of the longitudinal projections corresponds to the density parameter; 
etching the pattern onto a rigid surface of an aircraft part by a laser controlled to etch the pattern into the surface, wherein a depth etched by the laser in the spaces between the adjacent longitudinal projections corresponds to a dimension of the maximum roughness parameter, and-4-Alvaro JARA RODELGOAtty Docket No.: JHN-6526-0025 
Appl. No. 17/005,958obtaining the aircraft part with the pattern in the surface which corresponds to the selected roughness type.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, the Claim feature “forming the pattern on at least a portion of a rigid surface of the skin by laser etching the pattern into the surface” was not found in the prior art.  Dependent Claims 1-11 are allowed due to their dependency on Claim 1.
Regarding independent Claim 12, the Claim feature “providing an aircraft part with a simulated surface roughness laser etched into a rigid surface of said aircraft part” 
Regarding independent Claim 15, the Claim feature “etching the pattern onto a rigid surface of an aircraft part by a laser controlled to etch the pattern into the surface” was not found in the prior art. Dependent Claims 17-19 are allowed due to their dependency on Claim 15.
Regarding independent Claim 16, the Claim features “applying a metal layer to an aircraft part” and “etching the pattern onto a surface of the metal layer by a laser controlled to etch the pattern into the surface” were not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863